Action on the case to recover damages for personal injuries sustained by the plaintiff while crossing an approach to a station of the defendant where she intended to take a train, and caused by the alleged *535defective condition of the approach. Verdict for plaintiff for $883. Defendant moved for a new trial. The rescript says: The jury apparently overlooked the question of the plaintiff’s own want of care, and for that reason their verdict is so manifestly erroneous that it should not be permitted to stand. Motion for a new trial sustained.”
McGillicuddy & Morey, for plaintiff.
White & Carter, for defendant.